In the
                     Court of Appeals
             Second Appellate District of Texas
                      at Fort Worth
                    ___________________________
                         No. 02-19-00403-CV
                    ___________________________

IN RE KEITH HALLS, JOHN “JT” THATCH, AND KIP A. ALLISON, Relators




                            Original Proceeding
                       Trial Court No. 19-7298-367


             Before Wallach, J.; Sudderth, C.J.; and Gabriel, J.
                   Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      The court has considered relators’ petition for writ of mandamus and real party

in interest Robert Oblon’s response and is of the opinion that relief should be denied

as premature. Accordingly, we vacate that portion of our November 1, 2019 order

staying all trial court proceedings involving relators, and relators’ petition for writ of

mandamus is denied.



                                                       Per Curiam

Delivered: November 14, 2019




                                            2